An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                  NO. COA14-363
                         NORTH CAROLINA COURT OF APPEALS

                              Filed: 19 August 2014


STATE OF NORTH CAROLINA

      v.                                      Yadkin County
                                              Nos. 13CRS000348, 050470
JASON DALE ROYALL,
     Defendant.


      Appeal by defendant from judgment entered on or about 29

October    2013    by    Judge   Timothy    S.   Kincaid     in    Yadkin   County

Superior Court.         Heard in the Court of Appeals 11 August 2014.


      Attorney General Roy A. Cooper III, by Assistant Attorney
      General James C. Holloway, for the State.

      Don Willey for defendant-appellant.


      STROUD, Judge.


      Defendant Jason Dale Royall appeals from judgment dated 29

October 2013 and entered upon his guilty plea to felony larceny

and attaining the status of an habitual felon.                    The trial court

sentenced defendant to a term of 100 to 132 months imprisonment.

      Counsel appointed to represent defendant has been unable to

identify any issue with sufficient merit to support a meaningful

argument for relief on appeal and asks that this Court conduct
                               -2-

its own review of the record for possible prejudicial error.

Counsel has shown to the satisfaction of this Court that he has

complied with the requirements of Anders v. California, 386 U.S.

738, 18 L.Ed. 2d 493 (1967), and State v. Kinch, 314 N.C. 99,

331 S.E.2d 665 (1985), by advising defendant of his right to

file written arguments with this Court and providing him with

the documents necessary for him to do so.

    Defendant has not filed any written arguments on his own

behalf with this Court and a reasonable time in which he could

have done so has passed.     In accordance with Anders, we have

fully examined the record to determine whether any issues of

arguable merit appear therefrom.     We have been unable to find

any possible prejudicial error and conclude that the appeal is

wholly frivolous.

    NO ERROR.

    Judges BRYANT and HUNTER, JR., Robert N. concur.

    Report per Rule 30(e).